Daly, C. J. (dissenting in part)
I agree in the reversal of this judgment, upon the ground that the work was not one of those acts of immediate and imperative necessity which dispensed with a compliance with the provisions of the •charter in respect to sealed proposals or to which it was never intended to apply (McLaren agt. The Mayor, 1 Daly; Smith agt. The Mayor, 21 How., 1; Harlem Gas-light Co. agt. The Mayor, etc., 33 N. Y., 329; In the Matter of Dugro, 50 id., 517).
After the vessel had been raised upon the dry dock at a very trifling expense, which could be incurred without sealed proposals, as it would not amount to $1,000, there was no pressing emergency for the immediate beginning of the work, ■and where it involved the very large expense that was *262incurred, over $23,000, the provision in the charter should have been complied with, which would have led only to a delay of about ten days.
The testimony of one of the plaintiffs that he could not tell what was required to be done until he had stripped the vessel did not establish that a contract could not have been made for a fixed sum for the necessary repair of the school ship upon sealed proposals, after receiving which the contract, as the charter provides, could be awarded to the lowest bidder; and it was shown by other experts that, though not usual, the estimates can be made and the repairing of one ship can be done by contract.
The answer of the witness Bell that the work was not advertised, because it was impossible, was not responsive to the question put to him. He should not have been allowed to add to his answer his conclusion that to advertise was impossible.
The defendants’ counsel moved that this part of his answer be stricken out, but the judge said he would let it stand, which was equivalent to holding, as the judge gave no instruction to the jury that the jury might regard it as proper testimony in the case.
An exception was taken to what the judge said, and this testimony must be disregarded upon this appeal.
The case was one, in my judgment, in which the provision in the charter could and should have been complied with. It is upon this ground alone that I give my assent to the reversal of the judgment; for I do not agree that this was not work to be done for the city, within the meaning of the charter, for the reason that the school ship, and every thing connected with its control and management, was intrusted by law to the commissioners of charities and correction.
As I agree, for the reason above stated, that the judgment must be reversed, it is not necessary for me to set forth the reasons why I think that the city would be answerable for the repair of the vessel where the work, from the cireum*263stances, was an act of immediate and imperative necessity, or to point out in what respect the decision of the court of appeals in Maximilian agt. The Mayor is distinguishable.
Note.—On the new trial before Van Hoesen, J., the plaintiff proved the fact that prior to the performance of the plaintiffs’ contract, and subsequently thereto, there were sufficient funds in the treasury of the defendants applicable to the payment of plaintiffs’ claim; and after the work had been performed, on June 29, 1874, under a special act of the legislature, the appropriations made in 1873 for the year 1874 had been revised, and a large sum appropriated for the payment of contingencies. Judgment therefor was rendered for the whole amount in favor of the plaintiff (8 Hun, 247). On the first trial it had been conceded by the defendants that there was money sufficient to pay the bill of plaintiff, and no question on that point was argued before the general .term. The fact that there neither was nor could be an appropriation seems to have been assumed without proof, and the court would seem to have gone outside of the record for its facts.—[Ed.